PiNNEY, J.
By secs. 1702<s, 1702/”, S. & B. Ann. Stats., as amended, by cb. 83, Laws of 1891, it is provided, in substance, that an insolvent debtor desiring to be discharged from bis debts may, within one year after filing his voluntary assignment for the benefit of his creditors as required by law, and before the final settlement of the accounts of his assignee thereunder, file in the office of the clerk of the court where his assignment was filed, and present to the circuit court or presiding judge thereof, his application for such discharge, stating therein the date of filing such assignment, the clerk’s office where filed, the name and post-office address of the clerk and of the assignee. He is required to sign the application, and annex thereto an affidavit subscribed and sworn to by him, substantially as stated in the form prescribed by sec. 1702/, and, among other things, to the effect “ that the inventory of my estate and the list of my creditors filed in the office of the clerk of the circuit court as a part of my assignment are as "accurate and complete statements of all my property, except such as is exempt from sale on execution by the laws of this state, and of my creditors, as I can make; that I have not at any time or in any manner whatsoever disposed of or made over any part of my estate for the future benefit of myself or of my family, or in order to defraud any of my creditors,” etc. Provision is made for a trial or hearing, and any creditor of the insolvent may file and present a verified answer, setting forth the grounds of his objection to such discharge. Sec. 1702h. And by sec. 1702y> it is provided that, “if it shall appear upon such hearing or trial that such insolvent debtor has in good faith made a voluntary assignment for the benefit of his creditors, and has in all respects complied with the laws of this state in relation to voluntary assignments, and with ch. 385, Laws of 1889, such court or judge shall grant such insolvent debtor a discharge from his debts.” Sec. 1697, S. & B. Ann. Stats., *21provides that the assignor in a voluntary assignment for the benefit of his creditors “ within twenty days-of the ex^ ecution of the assignment shall make and file in the office of the clerk a correct inventory of his assets, . . ; ■which inventory shall be verified by his oath,” etc., but “no mistake therein shall invalidate such assignment or affect the right of any creditor.”
A careful consideration of the examination of the petitioner has satisfied us that he wholly failed to make out a case for his discharge, and that it was rightly denied. The evidence sustains the finding of the circuit court. It is evident that when the petitioner returned to his brother big notes amounting to $210, and made, as he .claims, a gift of them to him, he was in straitened circumstances, and the evidence tends to show that he was thén actually insolvent-; and when he made his assignment about six months thereafter he failed, as we think intentionally, to inventory the debt of about $700, whieh was due to him from his brother,, with the intent of concealing its existence, or to prevent its collection by his assignee for the benefit of his creditors. He is not able to say positively that he was solvent when he made the alleged gift of the notes to his brother, and the evidence tends to show that some of the $6,000 of his indebtedness when the assignment was made existed at the-time of the alleged gift. He had no right to be generous to his brother at the expense of his creditors. He makes no satisfactory excuse for his admitted failure to inventory the debt to the amount of about $700 against his brother as a part of his assets when he made his assignment, as the law made i.t his duty to do. His admittedly false account of the causes of his failure and of the facts in-relation to his transactions with his brother, contained in his letter, written two days after the date of the assign-. ment, to the contestants, with subsequent prevarications in relation to these matters, give the case a most unfavorable *22aspect, and justify the belief that he did not make any gift, genuine or real,'to his brother of the notes or of his indebtedness to him. Further discussion of his testimony is not necessary. It is very probable that he made his assignment for the purpose of securing a compromise with his creditors at fifty cents on the dollar, if possible, and made the untrue representations contained in his letter for the same purpose. We cannot say from-the evidence that he “ in good faith made a voluntary assignment for the benefit of his creditors,” and that he “ has in all respects complied with the laws of. this state in relation to voluntary assignments, and with ch. 385, Laws of 1889.” The burden of proof on the hearing of such a petition as this is on the petitioner. He has not satisfactorily made out his case. The finding of the circuit court is justified by the evidence, and the court rightly denied the discharge applied for.
By the Court.— The order of the circuit court is affirmed.